Exhibit 10.2

SECOND AMENDMENT

TO THE

CASH AMERICA INTERNATIONAL, INC. FIRST AMENDED AND RESTATED

2004 LONG-TERM INCENTIVE PLAN, AS AMENDED

THIS SECOND AMENDMENT to the Cash America International, Inc. First Amended and
Restated 2004 Long-Term Incentive Plan, as amended (the “Plan”), is made on this
24th day of May, 2012, by Cash America International, Inc. (the “Company”).

W I T N E S S E T H :

WHEREAS, the Company maintains the Plan to provide long-term incentive awards to
its eligible employees, consultants and directors; and

WHEREAS, Section 13 of the Plan permits the Board of Directors of the Company to
amend the Plan at any time; and

WHEREAS, the Company desires to amend the Plan as set forth below.

NOW, THEREFORE, the Plan is hereby amended as follows, effective for awards
granted on or after the date set forth above:

 

1. Section 5(b) shall be amended by deleting said section in its entirety and by
substituting in lieu thereof the following:

 

  (b) ACCOUNTING FOR AWARDS. For purposes of this Section 5, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Any Shares that are used by a Participant as
full or partial payment to the Company of the purchase price relating to an
Award, including in connection with the satisfaction of tax obligations relating
to an Award, shall not be available for granting future Awards under the Plan.
In addition, Shares covered by an Award or to which an Award relates that are
(a) not purchased, (b) forfeited, or (c) not delivered to the Participant if an
Award otherwise terminates, shall not be available for granting future Awards
under the Plan.

 

2. Section 11(b) shall be amended by deleting said section in its entirety and
by substituting in lieu thereof the following:

 

  (b)

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS. Restricted Stock Units granted
pursuant to this Section 11 shall vest in substantially equal 1/12th increments,
with the first eleven increments vesting on the last day of each of the first
eleven calendar months ending after the date of the grant (including the last
day of the calendar month in which the Restricted Stock Units were granted) and
the twelfth increment vesting on the earlier of (i) the last day of the twelfth



--------------------------------------------------------------------------------

  calendar month ending after the date of the grant or (ii) the day immediately
preceding the date of the Stockholders Meeting held in the first calendar year
following the date of the grant. Grantees will only be entitled to receive
Shares of Common Stock relating to vested Restricted Stock Units. Upon a Change
in Control, all unvested Restricted Stock Units shall automatically vest and
Grantees shall be entitled to receive all such vested Restricted Stock Units as
of such Change in Control.

 

3. Section 14 shall be amended by adding the following subsection (m) thereto:

 

  (m) COMPENSATION RECOVERY. Notwithstanding anything in the Plan to the
contrary, in the event that the Company is required to materially restate its
financial results due to the Company’s material noncompliance with any financial
reporting requirement under Federal securities laws, excluding a restatement of
such financial results due solely to a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to the Company, the Committee may, in its discretion or as necessary to comply
with applicable law, (a) cancel part or all of the outstanding portion of any
Award, whether or not vested, and/or (b) require a Participant to repay the
Company an amount equal to all or any portion of the value of Shares that have
been issued and other payments that have been made to the Participant pursuant
to any Award within the two years preceding the date on which the Company is
required to prepare an accounting restatement, to the extent that such value or
payment amount was based on the erroneous data and exceeded the value or amount
that would have been paid to the Participant under the accounting restatement.
Such cancellation or repayment obligation shall be effective as of the date
specified by the Committee. Any repayment obligation shall be satisfied in cash
or in such other form of consideration, such as Shares, permitted by applicable
law and acceptable to the Committee, and the Committee may provide for an offset
to any future payments owed by the Company or its Affiliates to the Participant
if necessary to satisfy the repayment obligation; provided however, that if any
such offset is prohibited under applicable law, the Committee shall not permit
any such offset and may require immediate repayment by the Participant.
Notwithstanding the foregoing, to the extent required to comply with applicable
law, the listing requirements of the New York Stock Exchange or such other
national securities market or exchange as may at the time be the principal
market for the Common Stock, and/or any compensation recovery or clawback policy
adopted by the Company after the Effective Date, the Company may unilaterally
amend this Section 14(m) and such amendment shall be binding on all
Participants; provided, however, regardless of whether the Company makes such a
unilateral amendment, all Participants shall be bound by any compensation
recovery or clawback policy adopted by the Company after the Effective Date.

 

4. All capitalized terms not otherwise defined herein shall have the meaning
ascribed to such term in the Plan.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment on behalf of the
Company on the date first written above.

 

CASH AMERICA INTERNATIONAL, INC. By:   /s/ James H. Graves   James H. Graves  
Chairman, Management Development and Compensation Committee

 

3